           Case 3:20-cv-02731-VC Document 57 Filed 04/30/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                     Case No. 20-cv-02731-VC
  al.,
                  Plaintiffs,                         ORDER RE CASE MANAGEMENT
                                                      CONFERENCE
           v.

  DAVID JENNINGS, et al.,
                  Defendants.



       Agency counsel, along with a representative from the ICE Field Office such as Alexander
Pham or Erik Bonnar, are requested to participate in today’s case management conference. The
ICE representatives should pre-register by sending a name and email address to
vccrd@cand.uscourts.gov by 3pm to receive an individual participation link.
       In addition, it appears from the partial list provided by ICE that 3 detainees at the
facilities are in their seventies, and 9 detainees are in their sixties. The defendants should be
prepared, at the case management conference, to provide an update on the situations of those
detainees, including how long they’ve been detained and whether ICE has any information
suggesting they would be a danger to the community if temporarily released.
       IT IS SO ORDERED.

Dated: April 30, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
